OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                        AUSTIN




                                                           Sanuarp 88, 1939

Hon. f. L. Shelton
county Auditor
Cleburne, Texas
Dear Mr. Shelton:



            four
            four       requert
                       reqlert    for
                                  for     an 0
                                          an 0
tion:
tion:
            “Whether the 0                                ourt may ehangc
                                                                   change
     ralarlea   02 count                                   they have moo
     fixed then In the                                    3”

has been reoelved

                                                                   in erfect that
the Coarmisslo                                                        pulation of
                                                                 t r en one bun-
                                                                 ng to the last
                                                 thorlzed and lt ahsll be the
                                                 t to tix the salaries      of all
                                                 tirther  provides that eaah oi
                                                 money an annual salary In


vfd\be;’\          )         )’




     arter service has bien rendered, or a eontract has
     been entered into, and performed In Mole or in part;
     nor pay, nor authorize the payment of, any al&la
     created against any oounty or munlcipalltg   of the
     State, under any agreement or contract,   made without
     authority of law.’
. .   ’




          Hon. 2. L. Shelton,   fanuary   28, 1999, Page t



                     In tlew  of 'the foregoing   rtatute and section of
          the Constitution   quoted, it Is the opinion of this Depart-
          ment and you are respeatfully     advised that it Is the duty
          of the Gommlesloners* Court in sounties with the population as
          above mentioned to ilr maid salaries       and that arter they are
          tired they cannot be changed.
                     Truatingthat   the foregoing    amwers rour Inquiry,
          m remd.n
                                                     Very truly yours
                                                mToRmY   ata!RAL OF TEXAS

                                                BY
                                                                 b8Istent